Strout, J.
Plaintiff was injured by a defective stairway to a tenement leased by defendant to plaintiff. Whatever the defect was, whether from rotting of the timber or planking or otherwise, there is no evidence that defendant knew of its existence. In such case the rule caveat emptor applies. The plaintiff had as much knowledge in regard to it as the defendant. All that was visible or known to the defendant or his agent was visible to the plaintiff.
If the landlord had known of a secret'defect not discoverable by the tenant, he was bound to disclose it.
Notwithstanding plaintiff’s agent agreed to repair the stairs, nothing was done toward it. Plaintiff knew this; yet he moved in and accepted the premises. He placed props under the stairs because of that knowledge.
In this state of facts as disclosed by the evidence, defendant is not liable to plaintiff. Whitmore v. Pulp Co., 91 Maine, 297.

Motion sustained.